DETAILED ACTION
Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. 
The Applicant argues, “The Office concedes that Agnew and Konrardy fail to teach one or more secondary context factors including at least one of an attentiveness distribution associated with the one or more neighboring vehicles or an aggressiveness distribution associated with the one or more neighboring vehicles. Office Action, at pg. 5. Instead, the Office points solely to Minegishi. However, Minegishi is limited to an "external camera [that] captures images of the front, left, right and rear sides of the vehicle, and outputs external image data" and a "vehicle-to-infrastructure communicator [that] acquires communication data from other vehicles, and traffic data (traffic jam information, speed limit information, etc.) from the traffic infrastructure." Minegishi, at paras. [0044] and [0047].  Merely outputting external image data captured by a camera while also receiving traffic jam information with a vehicle-to-infrastructure communicator is not the same as "determin[ing] a driving pattern degradation output indicating degradation corresponding to the one or more grouped autonomous driving patterns based on one or more secondary context factors including at least one of: an attentiveness distribution associated with one or more neighboring vehicles; or an aggressiveness distribution associated with the one or more neighboring vehicles," as claim 1 recites. Therefore, Minegishi does not teach or suggest at least these features of claim 1. For all of these reasons, the purported combination of Agnew, Konrardy, and Minegishi do not teach or suggest all of the features claim 1 recites. Accordingly, Applicant respectfully requests the 35 U.S.C. § 103 rejection of claim 1, and claims 2-4, 6-10, 22, and 25 depending therefrom, be withdrawn.”
The Examiner respectfully disagrees. Minegish in paragraph 40 as cited by the Examiner in the previous office action include “an inter-vehicle communicator.” The inter-vehicle communicator is further cited and how it does communicate with other vehicles in paragraph 48. The Applicant needs to consider the reference as a whole and Minegish clearly teaches communicating various aspect of data among plurality of vehicles. Paragraph 41 – 44 teaches the attentiveness of drivers in each car and paragraph 45 – 47 further teaches any vehicle behavior that could indicate aggressive driving pattern. Therefore, Minegish does teach the elements of "determin[ing] a driving pattern degradation output indicating degradation corresponding to the one or more grouped autonomous driving patterns based on one or more secondary context factors including at least one of: an attentiveness distribution associated with one or more neighboring vehicles; or an aggressiveness distribution associated with the one or more neighboring vehicles," as amended claim 1 recites.

The Applicant made similar arguments with claims 13 and 20. Even though claims 13 and 20 has different limitations of “a fleet speed associated with a plurality of neighboring vehicles detected by a motion sensor of the one or more autonomous vehicle sensors” (Claim 13) and “a fleet speed associated with one or more neighboring vehicles detected by at least one of the camera, the lidar sensor, or the radar sensor” (Claim 20) in comparison to claim 1, The Examiner further contends that Minegish does teach all the elements of  “a fleet speed associated with a plurality of neighboring vehicles detected by a motion sensor of the one or more autonomous vehicle sensors” (Claim 13) and “a fleet speed associated with one or more neighboring vehicles detected by at least one of the camera, the lidar sensor, or the radar sensor” (Claim 20) in paragraph 40 – 47 (cameras and a radar and sharing speed among vehicles, biological sensors and internal camera to check driver’s attentiveness which are shared among vehicles using inter-vehicle communicator, and other sensors that could determine aggressiveness of drive in vehicle that is communicated among different vehicles using inter-vehicle communicator). 

Therefore, the Examiner maintains rejections for claims 1, 13 and 20 and finds the arguments of the Applicant unpersuasive.

/IG T AN/            Primary Examiner, Art Unit 3662